DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                 Request for Continued Examination Under 37 CFR 1.114
This is in response to request for amendments filed December 15, 2021,  Continued Examination Under 37 CFR .1.114.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   Applicant's  Request for Continued Examination  (RCE) submission  and its accompanying amendment filed on  December 15, 2021,  has been entered.
 		     Restriction by original presentation 
  	This is in response to Applicant's amendment filed on December 15, 2021.
  	Newly amended claims and  submitted  claims 105-113, and 120 -125 and 127 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
directed to network slice and first non-access stratum container for connection and network slice target comprises a second core network entity and sending the first non-access stratum  to the second core network entity  (Claim 105 for example). 
  	Since applicant has received an action on the merits for the originally presentedinvention, this invention has been constructively elected by original presentation forprosecution on the merits. 


  	Accordingly, Group 2:  claims 114, 116-119 and 126  or 
Group 1:  claims 105-113, and 120 -125 and 127  should be  withdrawn from consideration as being directed to a non-elected invention.   See 37 CFR 1.142(b) and MPEP § 821.03. 
Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571- 272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for 

For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

/DIANE D MIZRAHI/           Primary Examiner, Art Unit 2647                                                                                                                                                                                             
Diane.Mizrahi@USPTO.gov